Citation Nr: 0621526	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part, denied service 
connection for bilateral hearing loss.  The Board notes that 
the veteran has relocated to Idaho and the case has since 
been transferred to the RO in Boise, Idaho.


FINDING OF FACT

The veteran's bilateral hearing loss was not present during 
service or for years thereafter, and the preponderance of the 
evidence is against a causal link between his hearing loss 
and any remote incident of service, including acoustic 
trauma. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, if an organic disease of the nervous 
system (to include sensorineural hearing loss) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In the veteran's case, bilateral hearing loss was not 
shown during active military service or for many years 
thereafter, and as such, hearing loss may not be presumed to 
have been incurred during active service.  

Initially, the Board notes that the veteran argues, in part, 
that his hearing loss had its onset during his period of 
military service.  The veteran contends that while he was in 
the military he was exposed to loud noise in the performance 
of his duties as a combat infantry soldier in Vietnam.  
Moreover, he contends that his hearing loss is due to 
military noise exposure to tanks, artillery, 
blasts/explosions, helicopters, aircraft, small arms, and 
large guns.  

The veteran's service medical records indicate that there was 
no evidence of hearing loss before, during, and at separation 
from military service.  Audiologic testing at the veteran's 
entrance examination conducted in June 1966 indicated that 
his hearing was normal.  A separation examination conducted 
in March 1969 indicated that his hearing was normal and that 
he was qualified for separation.  However, the veteran's 
service records indicate that he served in Vietnam and 
received a Combat Infantry Badge and a Purple Heart.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  In light 
of the fact that it is quite likely that the veteran 
experienced acoustic trauma as a combat infantry soldier in 
Vietnam, the fact that the veteran was exposed to such 
excessive noise is not in dispute.    


However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  In this case, for the reasons discussed below, 
such competent medical nexus evidence is lacking.

The veteran currently does have bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is clearly shown in the report of 
examination in August 2004.  What is not shown by the recent 
examination report or any other evidence in the veteran's 
claims folder is a link between the veteran's military 
service and his current hearing loss.  

While the veteran reported that he first experienced a 
hearing problem immediately after he left the service, the 
record indicates that he was first diagnosed with bilateral 
sensorineural hearing loss after an April 1987 VA 
audiological evaluation.  The examiner noted: "Impressions: 
Normal hearing levels through most of the speech frequency 
range, with a mild SNHL at 4k and 6 kHz bilaterally.  Pt. may 
have difficulty understanding speech in group or noisy 
situations due to mild high-freq. hearing loss.  Therefore, 
he may not hear high-freq. consonant sounds, such as the /f/, 
/s/, /th/.  However, he is not a hearing aid candidate at 
this time.  Pt. was advised to wear ear protection, as he 
reportedly is doing, whenever exposed to loud noise.  
Communication strategies were discussed."  

Although the April 1987 audiological examination report does 
diagnose some bilateral hearing loss, the report does not 
link the veteran's bilateral hearing loss to his period of 
service.  In light of the fact that the April 1987 
audiological report fails to give a nexus opinion on the 
cause of the veteran's hearing loss, it cannot be relied upon 
to fulfill the causation requirement to sustain the veteran's 
service connection claim.   

The only nexus opinion of record on whether the veteran's 
bilateral hearing loss is related to his active duty service 
is found in the August 2004 VA audiological examination.  In 
the August 2004 audiological examination report the examiner 
found: "Pure tone testing shows a moderately severe sensory 
hearing sensory hearing loss above 3000 Hz in the right ear.  
The left ear shows a mild to moderately severe sensory 
hearing loss above 2000 Hz.  Word recognition scores are 96% 
in the right ear and 92% in the left ear."  The examiner 
then concluded: "Testing dated March 25, 1969, shortly 
before the veteran was released from military service, 
indicates hearing within normal limits bilaterally.  Given 
these results, it is less likely than not that the veteran's 
hearing loss is related to his military service."    

While the veteran has alleged that he suffered bilateral 
hearing loss soon after he was discharged from service, the 
facts do not show that he was diagnosed with hearing loss at 
discharge or with sensorineural hearing loss within one year 
from separation from service.  After reviewing the evidence, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  No competent medical evidence 
has otherwise been presented to show a causal nexus between 
inservice acoustic trauma and the veteran's hearing loss 
today.  Without medical evidence linking hearing loss to some 
aspect of his military service, the veteran's claim for 
service connection must be denied.

The Board has considered statements and testimony from the 
veteran.  Although he has asserted that he has hearing loss 
due to inservice acoustic trauma, the medical evidence fails 
to establish a causal connection, or nexus, between the 
current complaints and inservice trauma.  While the veteran 
may believe that he has hearing problems that were caused by 
an inservice injury or military noise exposure, he is a lay 
person and has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds the medical evidence on file does 
not relate the veteran's current bilateral hearing loss to 
any aspect of the veteran's military service.  Service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see also, Hickson, supra.  The most probative 
evidence of record is against such a finding in this case.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the March 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the 2003 letter advised 
the veteran to send VA any information on medical reports, 
employment records, or records from federal agencies that he 
had so that VA could attempt to obtain these on his behalf.  
The veteran was also advised that although VA would make a 
reasonable effort to help him get the evidence necessary to 
support his claim, it was still his responsibility to support 
the claim with appropriate evidence.  Moreover, there is no 
allegation by the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
  
The Board notes that while the veteran's claims file contains 
the letter dated March 2003, it does not contain the actual 
attachment pertaining to what the evidence must show to 
substantiate the veteran's claim.  Even though the said 
attachment is not within the veteran's claims file, the March 
2003 letter indicates that the attachment "What the evidence 
must show" was enclosed with the letter.  The Board points 
out that there is a "presumption of regularity" under which 
it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court of 
Veterans Appeals applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented to rebut the presumption of 
regularity or that the attachment to the March 2003 letter 
was not included as an enclosure to that letter.  Neither the 
veteran nor his accredited representative has claimed that 
the veteran was not notified about the type and quality of 
evidence that was needed to substantiate his claim.  As such, 
the Board presumes that the attachment to the March 2003 
notice letter, (pertaining to what the evidence must show to 
substantiate the veteran's claim for service connection for 
bilateral hearing loss), was sent to the veteran at his 
address of record.  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and the veteran was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  
 
The veteran's service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board notes that the audiological records from 
the April 1987 VA examination are incomplete.  The audiogram 
report is not in the veteran's claims file.  However, there 
has been no indication by the veteran or his accredited 
representative that these records would provide the necessary 
nexus opinion to establish service connection.  Moreover, the 
Board does not dispute that the April 1987 audiological 
examination records indicate that the veteran has bilateral 
hearing loss.  Other than the document explaining the 
audiogram results from the April 1987 audiological 
examination, there is no indication in the record that any 
additional evidence (including VA medical treatment records), 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also afforded a VA audiologic examination in 
August 2004, with an opinion as to the likely relationship 
between the claimed condition and military service.  38 
C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


